Citation Nr: 0518061	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for irritable colon.

2.  Entitlement to a disability evaluation in excess of 20 
percent for cervical neuritis.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

The above matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which denied service connection for 
irritable colon and granted a rating of 20 percent for the 
service-connected cervical neuritis.

The Board notes that in November 1981 the RO denied claims 
for service connection for a variety of ailments, to include 
pain in the lower abdomen and abnormal bowel movements, the 
current claim for service connection is based on a new 
diagnosis, namely of irritable bowel, and is therefore a new 
claim not requiring the submission of new and material 
evidence.  Ephraim v. Brown, 82 Vet. App. 399, 402 (1996).


The issue of entitlement to service connection for irritable 
colon needs additional development.  Therefore, it will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence that is necessary for an equitable disposition 
of the issue of entitlement to a disability evaluation in 
excess of 20 percent for cervical neuritis.

2.  Service-connected cervical neuritis is currently 
productive of moderate, but not severe, incomplete paralysis 
of both upper extremities.



CONCLUSION OF LAW

The criteria for separate evaluations of 40 and 30 percent 
for the veteran's right and left upper extremities, 
respectively, on account of evidence of cervical neuritis, 
with incomplete paralysis of the upper radicular group 
affecting both upper extremities to a moderate degree, are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.120, 4.123, 4.124a, 
Diagnostic Codes 8510, 8610, 8710 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000

The above-cited VCAA imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case in regards to the veteran's 
claim for a disability evaluation higher than 20 percent for 
his service-connected cervical neuritis.  With regard to 
element (1), above, the Board notes that the RO sent to the 
veteran a VCAA notice letter in October 2002.  That letter 
listed the cited issue on appeal and informed the veteran of 
the type of information and evidence necessary to establish 
entitlement to an increased rating.  In addition, by virtue 
of the rating decision on appeal, the January 2004 statement 
of the case (SOC), and the supplemental SOC (SSOC) that was 
issued in March 2004, the RO provided the veteran with 
specific information as to why his claim for an increased 
rating remain denied, and of the evidence that was still 
lacking.

With regard to elements (2) and (3), the Board notes that the 
October 2002 VCAA letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as his 
service medical records, "[i]f we do not yet have them," as 
well as "any VA medical records or other medical treatment 
records you tell us about."  The veteran was also reminded 
of his responsibility to provide any necessary releases and 
enough information about the records to enable VA to request 
them from the person or agency that had them.  The letter 
also informed the veteran that VA would provide him with a 
medical examination "to determine the severity of your 
cervical neuritis," and advised him that the hospital 
concerned would notify him of the exact date and time of the 
scheduled examination.  The letter also advised the veteran 
of the importance of his reporting for any scheduled VA 
medical examination, as "examination results and clinical 
findings may be significant in determining the outcome of 
your claim."

Finally, with respect to element (4), the Board notes that 
the October 2002 VCAA letter asked the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you" and to "send us the evidence we need 
as soon as possible."  This language did not conform word by 
word to the fourth element set forth in Section 3.159(b), but 
it nevertheless invited the veteran to send or identify any 
additional information or evidence, clearly putting him on 
notice to submit to VA any relevant evidence in his 
possession, thus causing no prejudice to him.  See Mayfield. 

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, some of the notice was provided after 
the initial adverse decision.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement in the pre-VCAA adjudication was harmless error.  
In that regard, the notice was provided by the RO prior to 
issuance of the March 2004 SSOC, and prior to the transfer of 
the veteran's case back to the Board.  Moreover, the Board 
finds that the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as explained in more detail above.  See Pelegrini 
II.

The Board is satisfied that the veteran has had ample notice 
of the types of evidence that would support his claim for an 
increased rating for cervical neuritis and that he has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Clearly, the purpose of the VCAA notice 
requirements has not been nullified.  Therefore, there is no 
indication that the Board's present review of this claim will 
result in any prejudice to him.  See Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all VA and identified private treatment records 
and has afforded the veteran for a VA medical examination of 
his service-connected cervical spine disability, the report 
of which is of record.  There is no suggestion on the current 
record that there remains evidence that is pertinent to the 
matter on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the veteran's claim 
for a disability evaluation in excess of 20 percent for 
cervical neuritis.  The appeal is thus ready to be considered 
on the merits.

II.  Factual background

The veteran has been service-connected for cervical neuritis 
since October 1972.  The disability was originally rated as 
noncompensable under Diagnostic Code (DC) 8699 of VA's 
Schedule for Rating Disabilities (the Schedule).

In March 2002, the veteran filed a claim for an increased 
rating for his cervical neuritis, claiming in essence that 
his disability should be rated higher than zero percent 
disabling on account of its current severity.

VA examined the veteran in connection with his claim in 
October 2002, at which time he gave a 30-year history of 
tingling in his feet and arms, with the arms, especially the 
hands, being worse than the feet.  The tingling came on with 
cold or damp weather.  The veteran said that he took aspirin 
to alleviate this symptom.  The veteran, who denied any 
injury to his head or spine and was noted to be right-handed, 
said that he had loss of sensation, dysesthesia, which was 
equal on both sides.  Contributing factors to his symptoms 
were mainly a stress headache.  He felt pain in the neck 
muscles and the shoulders.  The muscles of his shoulders 
tightened on bending, and the veteran had a stiff neck 
sometimes, especially on exposure to cold, for which he took 
aspirin.

On physical examination, there was no evidence of paralysis, 
but there was neuritis or peripheral neuropathy in the upper 
extremities with diminished sensation to pinprick.  There was 
also weakness in the muscles of the upper extremities, the 
arms and forearms, especially on elevating the arms or hands 
against gravity, against resistance.  In doing that, the 
upper extremities were markedly weak.  Also, the grip in both 
hands was markedly weak.  The symptoms had been present for a 
number of years.  The veteran denied any special treatment 
except for his taking aspirin and amitriptyline.  The 
cervical spine pain, shoulder muscle pain, and weakness and 
tingling in the hands and feet did not interfere with his job 
as a supervisor with a Police photo laboratory.  There was 
involvement of the sensory part of the cervical plexus, 
bilaterally.

On range of motion testing, extension and flexion of the 
neck, as well as sideways movement of the neck, were all 
unrestricted and normal.  There was muscle power weakness of 
equal degree in both upper extremities.  With the exception 
of numbness and dysesthesia, the symptom occurred more on the 
left than on the right upper extremity.  There was no 
deformity of the joints and no resistance of passive or 
active movement in each joint of the upper extremities and 
lower extremities.

In the diagnosis section, the examiner noted that the 
diagnosis was that of neuropathy or neuralgia, bilaterally, 
with diminished muscle power.  The examiner also noted in 
that section that there was no evidence of postural 
abnormalities or objective evidence of painful motion, spasm, 
weakness, or tenderness and that, as mentioned, extension and 
flexion of the neck and head were unremarkable.  
Subjectively, it was noted that the veteran reported numbness 
mainly on the left side when he moved his head sideways to 
the left.  However, the examiner noted that neurological 
examination revealed the deep tendon reflexes to be present 
and physiologic, with no weakness, except for the sensation 
which was diminished in the right upper extremity.  Range of 
motion of all joints was noted to be normal.

X-Rays of the veteran's cervical spine ordered by the VA 
examiner in October 2002 were interpreted as follows:

No evidence of vertebral compression or 
destruction is noted.  Intervertebral 
disc spaces are satisfactorily 
maintained.  However, intervertebral 
foramina is questionably encroached at 
C3-C4 bilaterally, C4-5 bilaterally, no 
significant foraminal compromise is 
noted.  Cervical curvature is normal.
 
Impression:
Unremarkable examination other than 
questionable degree of foraminal 
encroachment at C3-4 and C4-5 
bilaterally.

In the December 2002 rating decision now on appeal, the RO 
increased the rating of the service-connected cervical 
neuritis to 20 percent disabling, after making a 
determination that the medical evidence of record showed 
evidence of mild incomplete paralysis, under the provisions 
of DC 8610 of the Schedule.

A private medical record dated in April 2003 reveals 
orthopedic treatment for "neck and bilateral shoulder 
problems" and a history of problems with the neck and both 
shoulders "for quite some time now."  It was noted in this 
record that the veteran had been treated in 1996 for rotator 
cuff tendinitis of the right shoulder and that cortisone 
injections had helped, but that the veteran reported that his 
shoulders never really got 100% better and was simply opting 
to live with that.  The veteran reported neck pain that was 
localized to the posterior aspect of the neck, with some 
radiation into the trapezial areas.  He did not admit to any 
radiculopathy.

Examination of the neck by the private orthopedist revealed 
"fairly reasonable" motion of the neck in all directions, 
although the veteran complained of a crunching sensation when 
he rotated his head from one side to the other.  
Neurologically, he was intact.  Examination of the shoulders 
showed "fairly good" motion as well, but with some degree 
of discomfort with abduction overhead and some limitation at 
the extremes of rotation.  X-rays of the cervical spine 
looked "remarkably good," with very minimal degeneration of 
the disk, if any at all.  X-rays were not obtained of the 
shoulders.  The impression was listed as chronic cervical 
strain and bilateral chronic rotator cuff tendinitis of the 
shoulders.

Finally, a July 2003 private medical record reveals 
complaints of bilateral numbness in the hands and feet, which 
the veteran said seemed to be getting worse in the hands.  He 
felt this was due to bilateral carpal tunnel syndrome.  The 
veteran described the symptoms as diffuse tingling in the 
hands, often worse at nighttime.  The examiner noted that 
there were "plus minus" positive Tinel's signs, 
bilaterally, without any evidence of atrophy.  In the 
assessment section, he noted that the veteran "may have 
carpal tunnel syndrome."

III.  Legal analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems.

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental function.  
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating disability from the conditions in the preceding 
sentence, reference should be made to the appropriate 
schedule.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for DC number and rating. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 
 
With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Special consideration should be given to 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the Schedule.  With partial loss of use of one or 
more extremities from neurological lesions, the rating should 
be accomplished by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

At the outset, the Board must note that, in reviewing the 
veteran's application for a rating exceeding 20 percent for 
his service-connected cervical neuritis, the Board has 
considered the entire body of evidence in the record, but has 
placed more emphasis on the more recent medical data, 
specifically, the October 2002 VA medical examination and X-
ray reports and the April and July 2003 private medical 
records referred to earlier in this decision.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994 ) (In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.)

The service-connected cervical neuritis is currently rated as 
20 percent disabling under DC 8610 of the Schedule.  This DC 
addresses incomplete and complete paralysis of the upper 
radicular group (fifth and sixth cervicals), and contains the 
following note, applicable to all diseases of the peripheral 
nerves:

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  The ratings for the peripheral 
nerves are for unilateral involvement; 
when bilateral, combine with application 
of the bilateral factor.
38 C.F.R. § 4.124a, note.

The Schedule provides for the following ratings for paralysis 
of the upper radicular group (fifth and sixth cervicals) 
under DC 8510, and also under DC 8610 and DC 8710 when the 
paralysis is specifically identified as neuritis or 
neuralgia, respectively:  a minimum rating of 20 percent for 
the upper extremity, irrespective of whether it is the major 
(dominant) or minor upper extremity, when the paralysis is 
incomplete and mild; ratings of 40 and 30 percent for the 
major and minor extremities, respectively, when the paralysis 
is incomplete and moderate; ratings of 50 and 40 percent for 
the major and minor extremities, respectively, when the 
paralysis is incomplete and severe; and maximum ratings of 70 
and 60 percent, respectively, when the paralysis is complete 
and all shoulder and elbow movement has been lost, or is 
severely affected, but the hand and wrist movements are not 
affected.  38 C.F.R. § 4.124a, DCs 8510, 8610, 8710.

The record reveals, as discussed earlier, that, while there 
is no complete paralysis or atrophy in the veteran's upper 
extremities, the veteran nevertheless currently suffers from 
neuritis, or peripheral neuropathy (also referred to by the 
VA examiner in the same report as neuralgia), in those 
extremities.  The symptoms are currently shown to be 
manifested by diminished sensation to pinprick, weakness 
(also referred to as "diminished muscle power"), and 
tingling in the hands.  More importantly, the arms' ability 
to operate against resistance, the arms and forearms' 
strength, and the hands' ability to grip, were characterized 
by VA physician who examined the veteran in October 2002 as 
"markedly weak."  While the Schedule does not provide an 
actual definition of what constitutes "moderate" and 
"marked" disability, the Board notes, by analogy, that, in 
rating disability of the ankle due to limitation of motion, 
the Schedule recognizes "marked" limitation as more severe 
in nature than "moderate" limitation, thereby warranting a 
higher rating for marked limitation of motion of the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Therefore, the 
Board, in fairness to the veteran, has decided to construe 
the examiner's opinion that the veteran's upper extremity 
impairment arising from his cervical spine neuritis is 
"markedly weak" to mean that he believed it to be worse 
than "slight," although less than "severe."

The Board also wishes to point out that the veteran's 
reported complaints in regards to the impairment caused by 
his service-connected cervical neuritis are deemed credible 
and consistent with the objective findings reported by both 
VA and private medical examiners.

Accordingly, the Board finds, based on a preponderance of the 
evidence, and resolving any reasonable doubt in favor of the 
veteran, that it is shown that the service-connected cervical 
neuritis is currently productive of moderate, incomplete 
paralysis of both upper extremities.  Additionally, because, 
as noted above, the ratings provided by the Schedule for 
impairment of the peripheral nerves are for unilateral 
involvement, and this case reveals impairment in both upper 
extremities, ratings of 40 and 30 percent are warranted for 
the service-connected cervical neuritis, on account of the 
impairment shown in the right (dominant) and left upper 
extremities, respectively.

Additionally, because the impairment produced in the 
veteran's upper extremities by his service-connected cervical 
neuritis is shown to be essentially sensory in nature, and 
because the VA physician who examined the veteran in October 
2002 did not characterize the impairment as severe, but only 
as marked (nor has any other physician or piece of competent 
evidence suggested that the impairment is more than 
moderate), the Board is of the opinion that ratings higher 
than those assigned herein are not warranted under the 
provisions of DCs 8510, 8610, of 8710 of the Schedule.

The Board wishes to point out its awareness that the VA 
physician who examined the veteran in October 2002 did not 
have the benefit of reviewing the claims file 
contemporaneously with the examination.  However, this fact, 
in the Board's opinion, caused no prejudice to the veteran 
insofar as the VA physician was evidently nevertheless able 
to conduct a thorough, informed medical examination, based on 
the detailed report of which the Board has determined that 
higher, separate ratings are indeed warranted in this case.  
Because the Board is satisfied with the completeness and 
sufficiency, for rating purposes, of the October 2002 VA 
medical examination report, it is unnecessary to remand this 
matter to have that minor deficiency cured.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403-04 (1997) (noting that a review 
of the claims folder at the examination may not be required 
"in every case.").

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration.  (In particular, it is noted that the veteran 
has specifically stated that his service-connected cervical 
neuritis has not interfered with his activities of daily 
living, or with his job, and there is no evidence of record 
showing that the veteran has had frequent periods of 
hospitalization because of this disability, nor has he 
claimed that that has been the case.)  

Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for a higher rating.  See 38 C.F.R. § 3.321(b)(1).

In view of all of the foregoing, the Board concludes that the 
criteria for evaluations of 40 and 30 percent for the 
veteran's right and left upper extremities, respectively, on 
account of evidence of cervical neuritis, with incomplete 
paralysis of the upper radicular group affecting both upper 
extremities to a moderate degree, are met.



ORDER

Separate ratings of 40 and 30 percent are granted for 
cervical neuritis of the right and left upper extremities, 
respectively.


REMAND

In regards to the veteran's claim for service connection for 
irritable colon, the Board notes that the October 2002, VA 
medical examination report does not contain an etiology 
opinion on this matter, notwithstanding the fact that there 
is evidence of treatment for diarrhea during service, in 
April and July 1972, and evidence of a current diagnosis of 
irritable bowel syndrome (IBS), as early as in February 2003.  
The RO's December 2002 conclusion that there is no evidence 
of "permanent residual or chronic disability...shown by the 
service medical records or demonstrated by evidence following 
service" appears to have been based on the mention by the 
October 2002 VA examiner that the examination of the 
veteran's gastrointestinal system was "essentially 
unremarkable," which was evidently the reason why he did not 
render a diagnosis.

Unfortunately, the fact that the VA examiner, as noted 
earlier, was not able to review the veteran's claims folder 
in connection with the examination, impaired his ability to 
understand the history of the claimed condition, preventing 
him from being able to render an actual diagnosis with an 
informed opinion of causation.  (In fact, the Board notes 
that, in the diagnosis section, the VA examiner only wrote, 
regarding this issue, that "he is here for irritable colon 
as well, and [I] do not have any record of this as being the 
one that should be investigated.")  Consequently, the RO's 
conclusion in the December 2002 rating decision seems to have 
been made in error because it was based on erroneous, 
incomplete data.  The Board is thus of the opinion that VA 
should re-examine the veteran to clarify the current 
diagnosis and obtain a medical opinion as to the likely 
etiology of the claimed gastrointestinal disability.

Additionally, the Board notes that the veteran has identified 
additional medical evidence that seems pertinent to this 
claim, which has yet to be secured.  Specifically, the 
veteran indicated, in April 2004, that he was about to have a 
colonoscopy performed on May 10, 2004, at Rochester General 
Hospital, by Dr. T.K. of Rochester Gastroenterology 
Associates.  He also indicated, in another statement also 
dated in April 2004, that he had received medical treatment 
for his claimed irritable colon from three other physicians 
in the 1960's, 1970's, and 1980's.  He provided signed 
releases to enable VA to secure copies of all these records 
in his behalf.  VA needs to attempt to secure copies of these 
records prior to re-adjudication of the veteran's service 
connection claim.

In view of all of the above, the veteran's claim for service 
connection for irritable colon is remanded to the RO, via the 
AMC, for the following additional development:

1.  The RO/AMC should take all necessary 
steps to secure any available records 
from the four private physicians for 
which the veteran submitted release forms 
(VA Forms 21-4142) in April 2004 (namely, 
Drs. E.B., A.G., P.C., and T.K.).  Copies 
of the letters requesting this evidence, 
as well as written evidence of the 
results of these requests, should be made 
part of the claims folder.

2.  Once the above medical evidence has 
been secured and made part of the file, 
the RO/AMC should schedule the veteran 
for another VA medical examination of his 
gastrointestinal system.  The RO/AMC 
should ask the examiner to review the 
claims file in conjunction with the 
examination, and to note that he or she 
did so in the examination report.

The examiner should be asked to examine 
the veteran's gastrointestinal system, 
order any necessary studies, and 
thereafter list all pertinent diagnoses 
reached.  For each diagnosis, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(defined as a 50 percent or higher 
probability) that the diagnosed 
gastrointestinal disability had its onset 
during service or is in any other way 
causally related to service.  The 
examiner should offer a complete 
rationale for all opinions rendered.

After the above development has been 
fully accomplished, the RO/AMC should re-
adjudicate the veteran's claim for 
service connection for irritable colon.  
If, upon re-adjudication, the claim 
remains denied, the RO/AMC should provide 
the veteran with an SSOC.   Thereafter, 
the case should be returned to the Board, 
if otherwise in order.

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO via the AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


